PER CURIAM.
Epitomized Opinion
First Publication of this Opinion
The Ohio Utilities Company was engaged in supplying gas and electricity to the Yillage of Hillsboro, Ohio. In 1920 a certain business association of that village filed a protest with the Public Utilities Commission against the rates that had previously been filed by the Gas Company. The Public Utilities Commission reduced these rates and entered an order that the Company refund in cash or by credit any differences between the new rates and the charges imposed upon its consumers from 1920 to 1923. Upon denial of the application for a re-hearing, the Company prosecuted error to the Supreme Court. In affirming the order of the Commission, the Supreme Court held:
1. Findings of the Public Utilities Commission, fixing the rates to be charged by a public utility, should not be disturbed by the Supreme Court unless they are' so manifestly against the weight of evidence and so clearly unsupported by it as to show misapprehension, mistake, or willful disregard of duty.
2. While the State Public Utilities Commission is not a court, it exercises quasi judicial functions, and while its conclusions are not judgments, they are orders and regulations, and the exercise of a sound discretion is within the purview of its powers.
3. An order of a Public Utility Commission, fixing rates to be charged by a utility, will not be refused merely because recommendations by experts of the commission were not followed in full, but the testimony of such experts is to be regarded the same as that of other witnesses or means of gathering information which might be weighed and considered by the commission.